Opinion issued August 22, 2013.




                                       In The

                                 Court of Appeals
                                      For The

                           First District of Texas
                           ————————————
                               NO. 01-13-00491-CV
                            ———————————
               IN RE CHRISTOPHER W. STODDART, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      In this original proceeding, relator Christopher W. Stoddart seeks mandamus

relief against Chris Daniel, the District Clerk of Harris County, alleging that Daniel

has failed to file his divorce and denied him access to the courts. 1 We deny the

petition for writ of mandamus.


1
      There are two underlying cases. The first is Christopher Stoddart v. Vallerie B.
      Stoddart, 2013-08873, in the 257th District Court of Harris County, the Honorable
                                  PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




      Judy Warne, presiding. The second is Christopher Stoddart v. Vallerie B.
      Stoddart, 2013-29715, in the 245th District Court of Harris County, the Honorable
      Roy L. Moore, presiding.
                                          2